On December 12th, 1932, there was an accident between a truck and an automobile on Route 25 between Princeton and Trenton. The defendants reside and were served with process in Mercer County. The venue was laid in Hudson County and the defendants seek to have it changed *Page 586 
to Mercer County. The plaintiffs are "A.L. Buch, Raymond Buch and Sondell Coleman trading as The Buch Express, plaintiff." So they must sue. Seely v. Schenck, 2 N.J.L. 71. One could not bring the action. All must join. Autin v. Townsend, 3 Id.313.
The partnership exists under the laws of Pennsylvania, where some of the partners reside, and an office is there maintained. There is also an office in Jersey City where one of the partners claims a residence. However, there was no registration of the partnership in this state pursuant to N.J.S.A. 56:1-1, etseq. This circumstance requires us to regard the cause of action as vested in the partnership as it exists under the laws of Pennsylvania. Whether or not one of the partners maintains a residence in this state is immaterial. However, the proofs examined suggest that he did not. The cause of action is not his but is a partnership intangible asset with a situs definitely out of this state. The presumption of residence as alleged in the complaint is overcome.
Since the cause of action arose in Mercer County and process was served there under N.J.S.A. 2:27-19, the change of venue must be granted, with costs. Worley v. Scudder, 10 N.J.L. 231. *Page 587